Citation Nr: 1200259	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for perforated duodenal ulcer, associated with PTSD.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2004 and January 2005 rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher initial rating for PTSD was remanded by the Board in February 2008 for additional development.  Thereafter, the claims for higher initial ratings for PTSD and for a perforated duodenal ulcer, associated with PTSD were remanded by the Board in September 2010 for additional development.  

In the September 2010 remand, the Board found in that entitlement to TDIU had not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds however, in light of a September 2005 letter from a clinical psychologist indicating total occupational impairment due to his PTSD, the Veteran's representative's arguments asserting that TDIU has been raised by the record based on the September 2005 letter, and as the Veteran is seeking the maximum benefit available for his PTSD, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  See Rice, 22 Vet. App. 447.  

The Board notes that the September 2010 Board remand also referred the issue of service connection for a digestive disorder to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 16, 2009, the Veteran's perforated duodenal ulcer was productive of recurring episodes of severe symptoms two to three times a year requiring medical attention and with continuous moderate manifestations.  

2.  From March 16, 2009, the Veteran's perforated duodenal ulcer was productive of recurrent incapacitating episodes averaging five to six times per year and lasting two to three weeks in duration.  


CONCLUSIONS OF LAW

1.  Prior to March 16, 2009, the criteria for a disability rating of 20 percent for perforated duodenal ulcer, associated with PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7305 (2011).

2.  From March 16, 2009, the criteria for a disability rating of 40 percent for perforated duodenal ulcer, associated with PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting a higher rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's service-connected perforated duodenal ulcer has been evaluated under Diagnostic Code 7305, which provides for a 60 percent evaluation for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent evaluation is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent evaluation is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Finally, a 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).

Analysis

The Veteran contends that his current perforated duodenal ulcer warrants a higher disability rating than presently assigned.  

A June 2003 private operative note, reflects the Veteran underwent an esophagogastroduodenoscopy with a preoperative diagnosis of status post perforated duodenal ulcer and a postoperative diagnosis of gastritis.  In September 2004, the Veteran underwent a flexible sigmoidoscopy with a pre- and postoperative diagnosis of lower gastrointestinal (GI) bleeding.  
In September 2004 and October 2004 letters, the Veteran's private surgeon reported that he had been the Veteran's private surgeon for the past several years and had treated him for two conditions, including repeated bleeding from diverticulosis of the colon and a perforated duodenal ulcer.  The private physician noted that both conditions were potentially life threatening and the perforated ulcer could clearly be related to a stress condition as there was a clear etiology between psychological stress and acid production, and clearly could be related to PTSD.  

VA medical records from September 2003, within a year of the Veteran's claim for service connection, to May 2005 reflect that the Veteran was followed up for his peptic ulcer in January 2005, at which time he presented with complaints of upper epigastric discomfort and noted that this usually occurred after meals and if he had a large meal.  He was diagnosed with gastroesophageal reflux disease (GERD).  

In a June 2005 note from the Veteran's private treating physician, Dr. F.C., he noted that the Veteran had been seen for gastric ulcer with multiple flare ups for years with recent flare ups in the past year in September 2004, October 2004, January 2005, and May 2005.  

A July 2005 note from the Veteran's private treating physician, Dr. F.C., indicated that the Veteran was under the private physician's professional care and was partially incapacitated from 1995 to the present with diagnoses including GERD and bleeding secondary to stress.  

In a subsequent July 2005 note from Dr. C.C., the Veteran was noted to have a history of GERD and peptic ulcer and experienced approximately three attacks per year requiring medical attention and visited the clinic every six to eight weeks.  Finally, Dr. C.C. reported that symptoms were controlled with a strict diet and medication.  

In a March 16, 2009, note from the Veteran's private treating physician, Dr. F.C., he reports that the Veteran had been under his professional care and was partially incapacitated from the 1990's to the present time with a diagnosis of chronic gastric ulcer.  The private physician stated that the Veteran had flare ups from five to six times per year, and lasting from two to three weeks to control.  

In an October 2010 VA examination, the Veteran reported that, since 2003, he had been having abdominal pain on and off and that, for the last five years, he had been getting right lower abdominal pain on and off for an average of once in a few months and with pain lasting two to four days.  Pain was described as sharp in nature and was associated with more gas and flatulence and was treated with prescribed medication.  He also reported having frequent problems with flatulence and indigestion.  The Veteran denied having any nausea, vomiting, upper GI bleeding, or melena, and no hematemesis since 2005.  He reported he was treated for anemia with iron tablets for about one month for bleeding through the rectum in the year 2009 and did not receive any oral medications for upper GI bleeding.  The Veteran did not receive any blood transfusions for anemia.  He denied any major incapacitating episodes related to peptic ulcers or hospitalizations.  The examiner noted that, as per the Veteran's current history, his complaints were not related to any specific duodenal ulcer or gastric ulcer and noted that, per the claims file, there were no medications or documentation related to peptic ulcer disease, duodenal ulcer, or perforated duodenal ulcer.  A physical examination revealed the abdomen was soft and flabby, minimal vague tenderness was present in the right lower quadrant; there was no rigidity, no guarding, no rebound tenderness, no masses felt, no hepatosplenomegaly, no ascites, no engorgements, no hepatojugular reflux, normal bowel sounds, no hernias, and a well-healed surgical scar present in the mid abdomen related to colectomy surgeries for diverticulosis in 2000.  The Veteran was diagnosed with status post perforated duodenal ulcer by history with no chronic residuals of duodenal ulcer as per the current examination.  

Prior to March 16, 2009

After a careful review of the evidence of record, the Board finds that, prior to March 16, 2009, the Veteran's perforated duodenal ulcer, more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 7305, but no higher.  In this regard, the Board has based its conclusions on the medical evidence of record prior to March 16, 2009, shows symptoms productive of recurring episodes of severe symptoms two to three times a year requiring medical attention and with continuous moderate manifestations.  The June 2005 and July 2005 private notes from the Veteran's treating physicians, Dr. F.C. and Dr. C.C., reflect that the Veteran had been seen for gastric ulcer with multiple flare ups for years with recent flare ups in the past year in September 2004, October 2004, January 2005, and May 2005, approximately two times a year, that the Veteran was partially incapacitated from 1995 to the present with diagnoses including GERD and bleeding secondary to stress, and that the Veteran experienced approximately three attacks per year requiring medical attention and visited the clinic every six to eight weeks.  As such the Board will resolve any doubt in favor of the Veteran and find that the perforated duodenal ulcer more nearly approximates the criteria for an initial 20 percent disability rating under Diagnostic Code 7305, as demonstrated by recurring episodes of severe symptoms two to three times a year requiring medical attention and with continuous moderate manifestations shown by visits to the clinic every six to eight weeks.  

Although a 20 percent disability rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 20 percent for the period prior to March 16, 2009, as the above cited evidence is absent of any findings of moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, so as to warrant a higher disability rating.  

Therefore, the Board finds that the perforated duodenal ulcer more nearly approximates the criteria for an initial 20 percent disability rating, but no higher, prior to March 16, 2009.  Accordingly, resolving all reasonable doubt in favor of the Veteran, prior to March 16, 2009, an initial disability rating of 20 percent for perforated duodenal ulcer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



From March 16, 2009

After a careful review of the evidence of record, the Board finds that from March 16, 2009, the Veteran's perforated duodenal ulcer more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 7305, but no higher.  In this regard, the Board has based its conclusions on the medical evidence of record from March 16, 2009, which shows symptoms productive of recurrent incapacitating episodes averaging five to six times per year and lasting two to three weeks in duration.  In the March 2009 note from the Veteran's private treating physician, Dr. F.C., who had been providing medical information of his treatment to VA since June 2005, he reports that the Veteran had been under his professional care and was partially incapacitated from the 1990's to the present time with a diagnosis of chronic gastric ulcer with flare-ups from five to six times per year, and lasting from two to three weeks to control.  While the Board acknowledges the October 2010 VA examiner's conclusions that the Veteran had no chronic residuals of duodenal ulcer as per the current examination, his opinion was based on a mischaracterization of fact that there were no medications or documentation related to peptic ulcer disease, duodenal ulcer or perforated duodenal ulcer.  In this case the Board observes that as noted above, the medical evidence of record discussed above, including several medical statements provided by Dr. F.C. and Dr. C.C. specifically addressing the Veteran's ulcer, do in fact reflect medications and documentation related to the Veteran's perforated duodenal ulcer.  

Therefore, the Board finds that the Veteran's perforated duodenal ulcer, more nearly approximates the criteria for an initial 40 percent disability rating under Diagnostic Code 7305 from March 16, 2009.  

Although a 40 percent disability rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 40 percent for the period from March 16, 2009, as there is no evidence of severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, so as to warrant a higher disability rating, as demonstrated by the Veteran's statements and including physical examination in the October 2010 VA examination.  

Therefore, the Board finds that the perforated duodenal ulcer more nearly approximates the criteria for an initial 40 percent disability rating, but no higher.  Accordingly, resolving all reasonable doubt in favor of the Veteran, from March 16, 2009, an initial disability rating of 40 percent for perforated duodenal ulcer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's contentions with regard to his claim for higher ratings for his service-connected ulcer disease.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any event, to the extent that the some of the Veteran's subjective complaints are consistent with the objective evidence of record, the Board has thus, accorded them equal weight and granted the above described increases.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for the Veteran's [ulcer disease] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 



ORDER

An initial disability rating of 20 percent prior to March 16, 2009 for perforated duodenal ulcer, associated with PTSD, is granted, subject to the provisions governing the award of monetary benefits.

An initial disability rating of 40 percent from March 16, 2009 for perforated duodenal ulcer, associated with PTSD, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to TDIU must be remanded for further development.

In a September 2010 remand, the Board instructed the RO, via the AMC, in part, to obtain and associate with the record, all records of treatment from Vet Center #402 in Detroit, Michigan.  The Board also instructed the RO, via the AMC, that efforts to obtain the requested records should be ended only if it was concluded that the records sought did not exist or that further efforts to obtain those records were futile and all actions to obtain the requested records were to be documented in full in the claims file.  

Pursuant to the Board's September 2010 remand instructions, records from the Detroit Vet Center were requested in September 2010.  It appears that no additional records or a negative response had been received from the Detroit Vet Center.  The Veteran provided additional evidence to VA including an October 2010 letter from his treating Readjustment Counseling Therapist at the Vet Center in Detroit.  Thereafter, a September 2011 case review sheet noted that all the Board's remand tasks were complete and the case was ready to rate.  In this regard the case review sheet noted that PTSD should be denied based on the previous examination as no other evidence had been submitted for this condition.  

The Board observes that, per the September 2010 remand instructions, following the September 2010 request for records from the Detroit Vet Center, there is no documentation in the claims file that concluded that the records sought did not exist or that further efforts to obtain those records were futile.  Thus, the Board finds that, as the September 2010 Board's instruction regarding the request of the Detroit Vet Center records has not been accomplished and as the evidence of record indicates that there are outstanding Vet Center records pertaining to the Veteran's PTSD claim, currently on appeal, it is necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In regard to the Veteran's claim for an initial disability rating in excess of 30 percent for PTSD, the Board finds that, as the Veteran was last provided a VA examination in October 2009, over two years ago, the May 2009 and October 2010 letters from a Readjustment Counseling Therapist at the Vet Center in Detroit indicate the Veteran's symptoms have worsened since that time, and the statements by the Veteran's representative indicate that his PTSD symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Finally, with respect to the Veteran's claim for a TDIU, the Veteran's representative contends that he is unemployable due to his service-connected PTSD based upon the September 2005 letter from a private psychologist noting the Veteran had total occupational and social impairment due to his PTSD.  The September 2005 letter from a private psychologist reported that the Veteran remained disabled due to his total occupational and social impairment.  In May 2009 and October 2010 letters, a Readjustment Counseling Therapist at the Vet Center in Detroit indicated that the Veteran had six or more jogs since living the military service, the longest of which was with the Detroit Board of Education, and his irritability was heightened by the lack of stimulus, thus prolonged the combat fight or flight chemistry, in which he used isolation as a negative coping skill.  He also found that the Veteran's PTSD symptoms were incurable from his combat experiences of the Vietnam War.  

In light of the above information, the Board observes that no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities, to include PTSD.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all records of treatment from Vet Center #402 in Detroit, Michigan.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  All efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records are futile.  All actions to obtain the requested records are to be documented in full.  The AMC/RO should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the AMC/RO should schedule the Veteran for a VA psychiatric examination of the Veteran's PTSD by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examinations in July 2004 and October 2009, as well as the September 2005 private psychologist's letter, and any relevant Vet Center records.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its affect on his employment and activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the instructions specified in paragraphs one (1) and two (2) have been completed, the AMC/RO should schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (PTSD, shell fragment wound of the left shoulder to include acromioclavicular joint arthritis and a history of impingement syndrome (rated as limitation of motion of the arm), residuals of a shell fragment wound of the left shoulder to include moderate left acromioclavicular joint arthritis and impingement syndrome (rated as a muscle disability), and perforated duodenal ulcer associated with PTSD) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (PTSD, shell fragment wound of the left shoulder to include acromioclavicular joint arthritis and a history of impingement syndrome (rated as limitation of motion of the arm), residuals of a shell fragment wound of the left shoulder to include moderate left acromioclavicular joint arthritis and impingement syndrome (rated as a muscle disability), and perforated duodenal ulcer associated with PTSD) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim. 

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record. 

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, adjudicate the claims of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the September 2011 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


